DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 1/24/2022 is acknowledged. It is noted that the applicant’s response to the restriction requirement is technically nonresponsive since the species election of up to 5 specific modified nucleic acid sequences WITH their corresponding SEQ ID Nos were not conducted. Rather than pause prosecution and send out a notice of noncompliance which may result in the loss of fees and patent term, the examiner will take the broadest reasonable interpretation and consider ANY of the modified nucleic acids which arise from inserting any of the polynucleotide sequences enumerated in tables A-D at codons 3, 4 and 5. 
Claims 1-19 are pending. Claims 17-19 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-16 are the subject of the present Official action.  

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62764577 filed on 8/9/2018 under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 8/9/2018. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Objections
	As described in claims 2-5 and 9-13, applicant’s claims recite tables to describe a modified nucleic acid. Although claims may contain tables if they conform to 35 U.S.C 112, where possible, claims are to be complete in themselves. Incorporation by reference to a specific table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate be reference than duplicating a drawing or table into the claims, see MPEP 2173.05(s).

Notice of Non-Compliance
This application discloses nucleic acid and/or amino acid sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 through 1.825 (the “sequence rules”). However, this application discloses nucleotide and/or amino acid sequences which require labeling by accompanying sequence identifiers (i.e. SEQ ID NO:), but which are not so labeled. For example, at least paragraph 42 of the instant application disclose an amino acid sequence in excess of 4 amino acids in length that are not identified by sequence identifier. Applicants should be aware that this may not comprise the only instance(s) of non-compliance. Applicant should carefully review the application for any further example(s) of failure to identify sequences by sequence identifier, and to otherwise verify that the application is in full compliance with the sequence rules. Please note that any sequences not already disclosed in the sequence listing or CRF will require amendment and resubmission of both the sequence listing and the CRF. 
Applicant is required to comply with all sequence rules set forth in 37 CFR 1.821 through 1.825 in the next substantive response. This requirement will not be held in abeyance, and failure to comply with these requirements may result in ABANDONMENT of the application under 37 CFR 1.821(g). Direct the reply to the undersigned. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. "Translational control by lysine-encoding A-rich sequences." Science advances 1.6 (2015): e1500154 (hereinafter Arthur, cited in applicants IDS) in view of Voges et al. "Analyzing and enhancing mRNA translational efficiency in an Escherichia coli in vitro expression system." Biochemical and biophysical research communications 318.2 (2004): 601-614 (hereinafter Voges). 
Arthur describes a gene regulatory mechanism which is based on polyadenylated [poly(A)] tracks that stall translation (Arthur, abstract). Author explains that this stalling during the translational cycle – so called ribosomal stalling – is one mechanism by which the level of translational elongation can be regulated (Arthur, Intro para 1). Arthur shows that creating longer or shorter runs of adenosine nucleotides, without changes in the amino acid sequence, alters the protein output and stability of mRNA which may result in the production of an alternative “frameshifted” protein product or changes in protein expression (Arthur, abstract and Fig 5). Generally, mutations resulting in longer poly(A) tracks reduced protein expression and mRNA stability, whereas synonymous substitutions that resulted in shorter poly(A) nucleotide tracks increased both protein expression and mRNA stability, thus providing a mechanism for modulating protein expression (Arthur, pg 6 para 3). In Fig 4, Arthur describes the effect of synonymous mutations in poly(A) tacks of human genes (Arthur, Fig 4). In Fig 5, Arthur outlines the putative mechanisms through which poly(A) tracks exert their function (Arthur, Fig 5). Thus, Arthur presents a clear mechanism for modulating the level of expression of a protein via the insertion of a polynucleotides sequence to produce a modified “frameshifted” protein product, wherein the inserted polynucleotide sequence does not encode a stop codon recognizable by the cell as recited in claim 1. However, Arthur does not expressly describe experiments wherein the polynucleotide sequence is selected from Tables A-D at codons 3, 4 and 5. 
Voges describes large-scale expression experiments focusing on the influence of sequence variations in the translated region (TR) of mRNA without changing the 5’ untranslated region (5’UTR) (Voges, abstract). Vogues statistically examined the level of translated protein from 756 expression constructs and examined the influence of a large number of possible effector attributes. Vogues conducted a correlation analysis which revealed a significant dependence on base pair probability and G + C content on the expression level, indicating that mRNA secondary structure in this region hampers translation and ribosome binding. Vogues provides a statistical comparison of G + C content in the first three codon positions in Table 2. Vogues then developed a methodology to predict and improve the translation efficiency of open reading frames (Vogues, Fig 8 and Table 4). Vogues combined high-throughput PCR for template generation with in vitro protein expression to measure the expression of 756 different constructs (Voges, discussion). 
It would have been prima facie obvious to one of ordinary skill in the art to use the large-scale expression techniques focusing on the influence of sequence variations in the translated region (TR) of mRNA as described by Voges to select polynucleotide sequences which produce modified nucleic acid sequences from Tables A-D at codons 3, 4 and 5 (which represent specific embodiments of the codon insertions as described in claim 1) given that such mutations would result in measurable variations in protein expression as predicted by the gene regulatory mechanism described by Arthur. It would have been a matter of combining prior art elements according to known methods to yield predictable results since Arthur provides a predictable mechanistic understanding of how codon variations may serve as a gate which controls mRNA translation efficiency. One would be motivated to make this combination in order to modulate translation initiation rates to create constructs with higher expression rates of recombinant and industrial proteins. One would have a reasonable expectation of success given the predictable mechanism of ribosomal stalling as elucidated by Arthur for designing codon insertion sites as well as the proven large-scale expression experiments as described by Voges for validating in vitro protein expression. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633